DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 2 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application 16/406,422, filed May 8 2019, which is a continuation of PCT/IN 2017/050518, filed 09 November 2017, and claims priority to foreign application IN201611038337, filed 09 November 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by ABCAM DATASHEET 2015 (cited previously) as evidenced by ABCAM SAFETY DATA SHEET (13 Jul 2015; cited previously) or TOCRIS BIOSCIENCES CERTIFICATE OF ANALYSIS 2013).


    PNG
    media_image1.png
    649
    668
    media_image1.png
    Greyscale

Abcam Safety Datasheet, directly associated with the described product, is dated 13 July 2015.  
Tocris Biosciences Certificate of Analysis discloses Rauwolscine hydrochloride (aka alpha yohimbine hydrochloride) at >98.9% purity, clearly of higher purity than 90%, per claim 1, as follows:


    PNG
    media_image2.png
    1394
    1032
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    977
    989
    media_image3.png
    Greyscale

Tocris Biosciences Certificate of Analysis, directly associated with the described product, is dated 28 June 2013.  
Regarding the limitation that the claimed compound is obtained from the leaves of Rauwolfia canescens, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ABCAM DATASHEET 2015 .
The disclosures of ABCAM DATASHEET 2015 as evidenced by ABCAM SAFETY DATA SHEET are set forth above, where the purity of the prior art product is greater than 98%.  
The disclosures of TOCRIS BIOSCIENCES CERTIFICATE OF ANALYSIS are set forth above, where the purity of the prior art product is greater than 98%.  
The references do not disclose alpha yohimbine hydrochloride (aka rauwolscine hydrochloride) having a purity of 90-96%.  
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
Here, the situation is the reverse.  The claimed product at 90-96% purity is less pure than the prior art products at greater than 98% purity.  Applicants (p. 4-5) point out the utility of the claimed product:

    PNG
    media_image4.png
    253
    625
    media_image4.png
    Greyscale

However, Applicants have not provided any evidence that the less-pure product as claimed has a different or improved utility from the closely-related and more-pure product of the cited prior art.  Applicants have failed to present sufficient evidence of secondary considerations or unexpected results based on objective criteria, or otherwise, with which to rebut the above case of obviousness.  As such, the claim is rejected as obvious over the teachings of the prior art.   
Response to Arguments
Applicant's arguments filed 11/08/2021, and referring therein to the Tewari affidavit of the same date, have been fully considered but they are not persuasive. 
Applicants argue that claim 1 recites three requirements: 1) that the product is alpha yohimbine (also known as rauwolscine); 2) that it is of specified purity; and 3) that it is obtained from the leaves of Rauwolfia canescens. 
Regarding point 1), the claimed product is not alpha yohimbine (rauwolscine), but alpha yohimbine hydrochloride (rauwolscine hydrochloride, rauwolscine HCl), i.e., a salt form of the natural product rauwolscine (claims to the neutral non-salt form were previously rejected under 35 U.S.C. 101 as patent-ineligible product-of-nature subject matter).  Regarding point 2), and assuming that the claimed product is the hydrochloride form as recited in the claim, the purity of the ABCAM (>98%) or TOCRIS (98.9%), commercial hydrochloride products available before the effective filing date of the current application meets this limitation, as set forth above.  Regarding limitation that the product is obtained from Rauwolfia canescens (point 3), it is well-settled in U.S. patent law that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Applicants assert that the prior art material, said to be greater than 98% pure and of the chemical structure 
    PNG
    media_image5.png
    189
    186
    media_image5.png
    Greyscale
 (rauwolscine HCl salt) in either reference, is inoperative prior art, being a racemate.  However, this assertion is not accompanied by objective factual evidence in either the REMARKS or Tewari affidavit of 11/08/2021.  
Considering the Tewari affidavit, 
    PNG
    media_image6.png
    209
    181
    media_image6.png
    Greyscale
 is cited as the alkaloid portion of the clamed salt, which is the same form as the available prior art (vide supra).  The affidavit (p. 2 of 5) discusses biological properties of alpha yohimbine (not addressing the claimed HCl salt).  However, even assuming that the salt form has the same properties, the relevance of these properties is unclear, as the prior art material would be expected to have the same or very close to the same properties.  Tewari further concludes (p. 3 of 5) that 1) alpha yohimbine is available in useful quantities for extraction only in leaves or Rauwolfia/Tetraphylla/Canescens and not in its seeds or stem; 2) that the seeds and stems of Rauwolfia/Tetraphylla/Canescens are shown by HPLC analysis to contain many other alkaloids which makes possible extraction from these sources impractible; and 3) the Abcam data sheet cited by the examiner confirms that the product is of synthetic origin, that known synthetic methods do not result in a product suitable for human consumption, and that this is confirmed by the data sheet itself (attached as Exhibit D).
or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the current case, this includes the plant matter source (stems vs. leaves, etc.). 
Regarding point 3), nothing with factual support in the record shows that the prior art material is anything other than the compound depicted/described in the cited prior art (i.e., rauwolscine HCl at greater than 98% purity), where the data in the Tewari affidavit seem to describe only analysis of the product produced using the inventor’s method.  In order to provide factual probative evidence of the contention that the Abcam material is or is not a racemic mixture, Applicants should be able to readily demonstrate this using additional HPLC analysis of the commercially available product and/or the Tocris product in comparison with the currently-claimed product.  The arguments of counsel cannot take the place of evidence in the record, nor can unsubstantiated statements supplied in an affidavit (see MPEP 716.01(c)).
Applicants appear to argue that the Abcam and/or Tocris products are synthetic in origin (for which there is no evidence in the cited documents supporting the current rejections or factually provided for in Applicants arguments or in the Tewari affidavit), and therefore these products are not suitable for human consumption, thereby rendering the currently-claimed product patentable.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether or not they are useful for human consumption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the fact that both the Abcam and Tocris product materials contain conventional disclaimers against using products not approved for human use (see below), but are only intended research purposes 
Abcam:

    PNG
    media_image7.png
    28
    790
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    23
    481
    media_image8.png
    Greyscale

does not appear to be highly relevant here, where Applicants’ own product would appear to fall into the same “research chemical” category. 
Applicants have failed to present sufficient evidence of secondary considerations or unexpected results based on objective criteria, or otherwise, with which to rebut the above case of obviousness.  As such, the claims are properly rejected as obvious over the teachings of the prior art.   
Conclusion
The examiner has elaborated herein the reasons behind the conclusion that the claimed invention of claim 1 is anticipated by the cited prior art. 
The examiner has further elaborated herein the reasons behind the conclusion that the claimed invention of claim 2 is obvious in view of the prior art.
No claims are allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/             Primary Examiner, Art Unit 1625